Citation Nr: 1607472	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.

2. Entitlement to service connection for a residuals of a bilateral foot injury other than plantar fasciitis, to include pes planus and bunion deformities.

3. Entitlement to an increased rating for bilateral hearing loss, currently rated 20 percent disabling.

4. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PSTD). 

5. Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, May 2012, April 2015, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded the claim for service connection for residuals of a bilateral foot injury in July 2013 to allow for the scheduling of a hearing before the Board.  The Veteran withdrew his request for a hearing in December 2015.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral foot disability other than plantar fasciitis, entitlement to an increased rating for PTSD, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's bilateral plantar fasciitis manifested during his period of service.

2. The evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear, with no indication of exceptional patterns of hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

In this decision, the Board grants the claim for service connection plantar fasciitis, which constitutes a complete grant of that claimed benefit.  A discussion of VA's duty to notify and assist is unnecessary as to that issue.

Regarding the claim for an increased rating for bilateral hearing loss, a notice letter was not sent to the Veteran.  However, in his notice of disagreement, the Veteran indicated his knowledge of the requirements necessary for an increased rating, i.e. a worsening of his hearing acuity.  He also indicated that he was not notified of a VA examination and requested that another examination be scheduled to determine the severity of his disability.  Thus, the Board finds that the Veteran was not prejudiced by the lack of issuance of a notice letter because he had actual knowledge of the evidence required to substantiate his claim and of his and VA's respective duties for obtaining evidence. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and attempted to obtain service treatment records but was informed that the Veteran's records were fire-related and unavailable for review in this case.  When service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In June 2009, the RO requested the Veteran's service treatment records, and the National Personnel Records Center (NPRC) responded that the Veteran's service treatment records were fire-related.  In November 2009, the RO advised the Veteran that his service treatment records were likely fire-related and asked him to complete a NA Form 13055 so that a thorough search for military medical records could be made.  In February 2010, the Veteran returned the NA Form 13055.  In November 2010, the RO notified the Veteran that additional information was required on the NA Form 13055 before a search could be conducted.  Additional information was not received.  The RO then made a formal finding of unavailability of records after exhausting all avenues to obtain records.  The RO requested records from the NPRC, asked the Veteran to provide adequate information to reconstruct his records, requested sick/morning reports from the service department, and asked the service department to reconstruct service treatment records.  

In March 2012, the service department indicated that service entrance and exit examination reports could not be reconstructed and that no other treatment records were found.  The Veteran was notified that his records were fire-related in April 2012 and that all avenues had been exhausted in attempting to reconstruct the records.  In any event, the Veteran's STRs have little bearing on the issue of an increased rating for hearing loss.  The crucial question to the current level of disability not his level of disability in service, which was decades ago.

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  The Board also finds that VA has fulfilled its duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e).

The Veteran had a VA examination for his bilateral hearing loss in August 2015.  The report is both thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner did not have the Veteran's claims file for review; however, hearing loss is rated based on current symptoms as determined by audiometric testing.  Therefore, since the claim is for an increased rating and as discussed below, rating hearing loss is purely a mechanical process, the Board finds that the examiner's inability to review the claims file not prejudicial to the Veteran.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks service connection for residuals of a bilateral foot injury.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In December 2010, the Veteran reported that his bilateral foot condition developed in the latter part of 1943 and into 1944 when he began working on airplanes.  He said he stood on the equivalent of steel pipes or rods which might be characterized as comparable to ladder rungs and that his condition worsened throughout service.  He indicated that he reported the foot condition when he separated from service.  He also reported the condition to a field medic but was told that it would go away.  While the condition improved at times, it never went away and he still has pain.

In the April 2013 statement, the Veteran reported that in April 1944 he began to feel moderate pain in the arches of his feet and immediately reported it to his Crew Chief.  He was sent to the squadron dispensary where the medic gave him ointment to ease the pain.  The pain continued to increase progressively and has never ceased.  He remembered the medic saying that the pain was probably caused by pressure of the work stand metal rungs on his arches.

VA provided a VA examination of the feet in July 2010.  The Veteran reported having symptoms dating to 1944 when he performed aircraft maintenance, typically on scaffolding.  He said he stood on the equivalent of steel pipes or rods which might be characterized as comparable to ladder rungs.  He reported the manifestation of plantar fascial soreness and symptoms dating from service.  He did not have significant treatment for the condition until 2008.  Based on the Veteran's reported history, the examiner opined that the Veteran had mild chronic plantar fasciitis bilaterally was likely as not caused by or a result of his duties on the flight line during military service.

In this case, the Board finds the Veteran is competent to report symptoms readily observed by laypersons, such as subjective evidence of pain.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is competent to report that the bilateral foot pain he felt in service is the same pain he feels currently.  He is also competent to report that the bilateral foot pain manifested during service while spending long periods of time standing on metal rungs while working on the flight line.  The available service personnel records indicate that the Veteran was an airplane and engine mechanic during service.  Accordingly, the Board finds the Veteran's reports of pain during and since service, which manifested while working on the flight line during service, are credible.  Such lends additional credence to the positive VA opinion.

Accordingly, in light of the Veteran's competent and credible reported history of foot pain, the evidence of current disability of bilateral plantar fasciitis, and the VA examiner's nexus opinion relating the bilateral plantar fasciitis to service, service connection for bilateral plantar fasciitis is granted.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a disability rating in excess of 20 percent for his service-connected bilateral hearing loss, which has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id. 

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran was afforded a VA examination in August 2015.  The Veteran reported that he has difficulty hearing and understanding conversations in person and over the telephone.  He often asks others to repeat themselves.

His hearing acuity measured as follows:


1000
2000
3000
4000
Average
Right
45
50
65
75
59
Left
40
65
70
70
61

Speech recognition was 70 percent in the right ear and 80 percent in the left ear.  Neither ear exhibited exceptional patterns of hearing loss.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "V".  38 C.F.R. § 4.85.  His left ear hearing loss corresponds to a numeric designation of "IV".  Id.  The combined numeric designations result in a 10 percent disability rating under Diagnostic Code 6100.  8 C.F.R. § 4.85, Table VII.

In his VA Form 9, substantive appeal, the Veteran indicated that his hearing is worse than rated.  He indicated that he has the volume on his telephone and television set to maximum levels.  He still misses telephone calls but when he does answer the telephone, he has a difficult time hearing the person on the other line.  He reported that his hearing affects his speech because he cannot hear and understand people.  As a result, he isolates himself from social situations.  He stated that his hearing loss has caused undue mental strain and thoughts of death.

The Board has considered the evidence but finds that a rating in excess of 20 percent is not warranted for the Veteran's bilateral hearing loss.  The severity of the Veteran's hearing acuity actually warrants a 10 percent rating based on the August 2015 VA examination.  The examiner discussed the functional effects caused by the Veteran's hearing disability.  No other test results have been presented for consideration.  The Board acknowledges that hearing test results can vary and accordingly, finds that the currently assigned 20 percent rating for bilateral hearing loss should be continued.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss, including his reports of trouble communicating and listening to the television as well as his reports of difficulty hearing.  The Board finds this evidence credible.  As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno, 6 Vet. App. 465.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board finds that the Veteran's complaints, as summarized above, are not particularly unusual with hearing disabilities.  The Veteran is not employed and has not been hospitalized for hearing loss.  Further, the August 2015 examiner found that while his hearing loss would impact employment, the examiner did not indicate that the condition would prevent employment.  The Board concludes that referral for an extraschedular rating is not warranted.

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating for bilateral hearing loss at any time during the appeal period.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).


ORDER

Service connection for plantar fasciitis is granted.

Entitlement to an increased rating for bilateral hearing loss is denied.

REMAND

Reason for Remand: To obtain an addendum opinion, schedule a VA examination, and adjudicate intertwined issues.

The Veteran seeks service connection for residuals of injuries to his feet.  In addition to plantar fasciitis, the July 2010 VA examination report shows diagnoses of pes planus and bunion deformities, both described as being hereditary in origin.  The examiner provided negative nexus opinions finding no relationship between these disabilities and service.  However, the examiner did not support the opinions with rationale, to include explaining the basis for finding the disabilities hereditary, or opine whether the conditions, described as hereditary, were aggravated by service.  Further, in light of the grant of service connection for plantar fasciitis above, an opinion must be obtained indicating whether the Veteran's plantar fasciitis has caused or aggravated either pes planus or bunion deformities.  Therefore, this claim must be remanded to obtain additional etiology opinions.

The Veteran seeks an initial rating in excess of 30 percent for his PTSD.  The Veteran had a VA examination in March 2015.  Subsequent to the examination, in his notice of disagreement dated May 2015, the Veteran reported a worsening of his PTSD symptoms.  Specifically, he stated the he has impairment of long and short term memory, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing social relationships.  He said he has nightmares, depression, anxiety, sleepless nights, cold sweats, and mood disorder and anger-management issues.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PTSD.

Finally, the Board will remand the claim of entitlement to SMC for aid and attendance because this issue is inextricably intertwined with the outcome of the other two issues being remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Obtain an addendum opinion from the August 2010 examiner, or another podiatrist, addressing the etiology of the Veteran's pes planus and bunion deformities.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

After reviewing the evidence, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus and mild bunion deformities are due to or were aggravated by service or the Veteran's service-connected plantar fasciitis.

If the examiner finds that the conditions are hereditary, the finding must be supported with rationale.  The examiner must then address the issue of aggravation during service and issue of aggravation due to service-connected plantar fasciitis.

The examiner must be notified that the Veteran's service treatment records were destroyed in a fire and that a negative nexus opinion cannot be based solely on the lack of service treatment records.  In light of the missing records, the examiner should carefully review the Veteran's written statements describing his duties in service and the progression of his disability, and address the Veteran's contentions in the rationale.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

If the examiner cannot provide the requested opinions without conducting a physical examination of the Veteran, an examination must be scheduled.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.


4. Then, readjudicate the Veteran's claim on appeal, to include entitlement to SMC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


